Citation Nr: 1220201	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-14 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased initial disability rating for adjustment disorder with mixed anxiety and depressed mood, evaluated as 10 percent disabling prior to July 1, 2009, and as 50 percent disabling from July 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1979 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that granted service connection for adjustment disorder with mixed anxiety and depressed mood and assigned an initial 10 percent rating, effective from May 1, 2008.  

In an August 2009 rating decision, the RO increased the award to 50 percent, but only effective from July 1, 2009.  


FINDING OF FACT

Since the grant of service connection, the Veteran's adjustment disorder with mixed anxiety and depressed mood manifested with deficiencies in most of the areas of work, school, family relations, thinking and mood.


CONCLUSION OF LAW

The criteria for an initial schedular disability rating of 70 percent, and no more, for adjustment disorder with mixed anxiety and depressed mood have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The claim for a higher initial rating for the Veteran's anxiety disorder arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claim has been obtained.  The Veteran's service and VA treatment records have been obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  He also was provided with VA examinations in June 2008 and July 2009.  

The Board finds that the VA examination reports are adequate for evaluation purposes because the examiners conducted clinical evaluations, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran has not alleged, nor does the record show, that his service-connected adjustment disorder has worsened in severity since the last examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

VA regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  The Veteran's adjustment disorder is currently rated at 10 percent for the period that is prior to July 1, 2009, and rated at 50 percent from July 1, 2009, under 38 C.F.R. § 4.130, DC 9440.  

Under DC 9440, the criteria for a 30 percent disability rating include: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

The criteria for a 50 percent rating include: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

The criteria for a 70 percent rating include: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating include: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 51-60 is assigned for "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 60-70 is indicative of mild to moderate symptoms.  Id.
In connection with his claim for benefits, the Veteran was afforded a VA psychiatric examination in June 2008.  He reported that he was depressed and anxious about his self-image and believed that people view him negatively when they see the extent of his vitiligo, (the Veteran's service connected skin disorder characterized as severely disfiguring in an April 2008 examination report.) He perceived himself as disfigured.  He reported that he was gainfully employed and enjoyed a good relationship with his wife, children, and friends, but had social anxiety with strangers and coworkers.  He also reported having panic attacks when experiencing vertigo from bending over, but these dissipate as he is able to stand and improve his blood flow.  (The Veteran also is service connected for labyrinthitis with vertigo, evaluated as 30 percent disabling.)  

On mental status examination, his mood was anxious.  His affect was normal.  His speech was unremarkable and he was fully oriented to person, place, and time. Thought process and content were unremarkable.  Hallucinations, delusion, and suicidal/homicidal ideations were not reported.  Panic attacks were reported.  Judgment and attention were intact and impulse control was good.  Following the interview and mental status examination, the examiner noted that the Veteran's symptomatology was underrepresented due to his defensiveness, and his profile reflects clinically significant depression and anxiety.  The examiner's diagnosis was adjustment disorder with mixed anxiety and depressed mood.  The examiner opined that these disorders were secondary to his service-connected vertigo and vitiligo.  His GAF score was 70.  The examiner further indicated that although there was not total occupational and social impairment due to his condition, the findings reflected deficiencies in most areas of thinking, family relations, work and mood.  Specifically, the Veteran's preoccupation with his vitiligo interfered with his realistic appraisal of social situations.  His thinking was impaired due to intrusive fear of self-evaluation thoughts.  Work impairment was evidenced as the Veteran was convinced that he is watched more closely and evaluated negatively because of the vitiligo.  Finally, his mood was impaired as it fluctuates with the degree of social anxiety and embarrassment that he experiences in public. 

The Veteran was also afforded a VA psychiatric examination in July 2009.  On mental status examination, his mood was anxious and depressed.  His affect was constricted.  His speech was clear and coherent and he was fully oriented to person, place, and time.  Thought process and content were unremarkable.  Hallucinations and suicidal or homicidal ideations were not reported.  Panic attacks were reported.  Impulse control was good.  He also reported difficulty with short-term memory.  Testing revealed very significant mood disorder symptoms and interpersonal and emotional alienation, avoidance, and social anxiety.  The examiner indicated that the avoidance items appeared to be elevated more in response to mood and panic.  The diagnosis was panic disorder without agoraphobia; dysthymia.  

The examiner opined that the Veteran had very long-standing problems with his panic disorder and mood disorder symptoms with markedly depressed affect and depressed ideation.  His panic and depression symptoms appeared to have been triggered by his traumatic in-service parachuting incident.  He appeared to be chronically depressed and very self-conscious/embarrassed by his vitiligo condition.  The current GAF score was 55.  The examiner further indicated that there was not total occupational and social impairment due to the psychiatric condition.  However, the findings reflected deficiencies in most areas including, thinking, family relations, work and mood.  Specifically, thinking was impaired as the Veteran reported some problems with forgetfulness and impaired short-term memory.  Family relations were impaired as the Veteran reported that he had been distant from his family members and other people.  His mood was affected in that he has very chronic problems with irritability and depression.  There was no impairment of judgment.  Finally, there was evidence of reduced reliability and productivity due to his symptoms evidenced by the fact the has experienced very long-standing problems with anxiety (panic symptoms) and depression; his symptoms have been associated with interpersonal avoidance and he describes long-standing problems in his work functioning due to frequent panic symptoms in work situations. 

Based on the evidence, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's psychiatric symptoms more nearly approximate the criteria for a 70 percent rating for the entire appeal.  In reaching this decision, the Board notes that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  The criteria for a 70 percent rating for the service-connected adjustment disorder are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

As clearly reflected by the Veteran's report regarding his symptoms and the VA examiner's clinical findings, deficiencies in the area of work, family relations, thinking, and mood have been demonstrated throughout the entire appeal.  The Veteran has competently and credibly reported that he has been chronically depressed and is very self-conscious/embarrassed by his service-connected conditions of vertigo and vitiligo.  In addition, both VA examiners have opined that the Veteran's work has been affected and that he has occupational impairment as a result of his symptoms.  The June 2008 VA examiner specifically noted that the Veteran's preoccupation with his vitiligo interferes with his realistic appraisal of social situations and his thinking is impaired due to intrusive fear of self-evaluation thoughts.  Work impairment was evidenced because the Veteran is convinced that he is watched more closely and evaluated negatively because of the vitiligo.  Finally, his mood is impaired because it fluctuates with the degree of social anxiety and embarrassment that he experiences in public.  The July 2009 VA examiner indicated that the Veteran's thinking was impaired as reflected by his problems with forgetfulness and impaired short-term memory.  Family relations were impaired as the Veteran had been distant from his family members and other people.  His mood was also impaired, as reflected by chronic problems with irritability and depression.  As deficiencies in the areas of work, family relations, thinking, and mood have been demonstrated over the course of the entire appeal, the Board finds that a 70 percent rating for the service-connected adjustment disorder with mixed anxiety and depressed mood is warranted from the effective date of service connection.  

The Board has considered whether the Veteran is entitled to an even higher rating for his service-connected disability; but finds that total occupational and social impairment has not been shown.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this respect, the Board notes that both VA examiners specifically indicated that total impairment has not been demonstrated.  Further, the record reflects that the Veteran has been gainfully employed since the grant of service connection, despite his social anxiety and panic attacks at work.  There also is no evidence of total social impairment as he is able to maintain relationships with his family and friends.  There also are no objective findings (or subjective report of) any gross impairment in thought processes or communication, delusions or hallucinations, inappropriate behavior, danger of hurting self or others, inability to perform activities of daily living, disorientation to time or place, or significant memory loss.  In short, the evidence does not show that the criteria for a 100 percent rating were met at any point in time that is covered by this appeal.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the rating criteria contemplate the Veteran's psychiatric disorder for entire duration of this appeal.  The psychiatric disorder is productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, thinking, and mood.  These manifestations are contemplated in the respective applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised.

ORDER

An initial disability rating of 70 percent, and no more, for adjustment disorder with mixed anxiety and depressed mood is granted subject to the law and regulations governing payment of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


